NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Lotta Kiuru-Ribar on February 9, 2022.
The application has been amended as follows: 
Amend claim 16, lines 5-6 as follows, and ALLOW: 
“and sodium chloride in a range of 4.15 mg to 4.2 mg in a total volume of 0.5 mL;
wherein the composition has osmolality between 275 to 315 mOsm/kg; and
wherein the administration of the compositions results in a system exposure in”
Amend claim 17, lines 5-6 as follows, and ALLOW: 
“range of 4.15 mg to 4.2 mg in a total volume of 0.5 mL;
wherein the composition has osmolality between 275 to 315 mOsm/kg; and
wherein the injection results in a system exposure in the patient characterized by”
Cancel claim 18.
ALLOW claims 19-24.
Cancel claim 25.
claims 26-32.
Reasons for Allowance
The claimed invention is drawn to a method of treating acute migraine in a patient suffering from acute migraine, said method comprising subcutaneously administering a composition comprising a 0.5 mL aqueous solution of sumatriptan succinate in an amount of 4.2 mg and sodium chloride in an amount of 4.15-4.20 mg, wherein the osmolality is defined, and wherein said administration results in at least one specified pk parameter.
The closest prior art is considered to be GSK’s IMITREX® Package Insert which teaches related compositions including those comprising 4.2 mg sumatriptan succinate.  However, GSK does not disclose the amount of sodium chloride in said 4.2 composition, although it is estimated that a starting point for optimization would have been about 3.95 mg.  Yet, Applicant has demonstrated that the instantly claimed formulation, which differs in the amount of sodium chloride, surprisingly is associated with reduced injection site pain.  This unexpected result is sufficient to overcome the rejection of claims under 35 U.S.C. 103(a).  And since the claims contain written support and are enabled, the claims are ALLOWED. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG D RICCI whose telephone number is (571) 270-5864.  The examiner can normally be reached on Monday through Thursday, and every other Friday, 7:30 am - 5:00 pm ET.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG D RICCI/Primary Examiner, Art Unit 1611